343 F.2d 580
Charles P. RUMPH, Appellant,v.UNITED STATES of America, Appellee.
No. 22063.
United States Court of Appeals Fifth Circuit.
April 2, 1965.

R. Edgar Campbell, Albany, Ga., for appellant.
Sampson M. Culpepper, Asst. U.S. Atty., Macon, Ga., for appellee.
Before WOODBURY,1 WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
Appellant was convicted upon trial by the court without a jury of forging and issuing a United States Treasurer's check in violation of Title 18 U.S.C.A. 495.  Imposition of sentence was suspended, and appellant was placed on probation for a period of two years without supervision on the condition that he repay the amount of the check, $48.40, to the persons to whom the check was issued.  He was represented on the trial by counsel of his own selection and is represented here by counsel appointed by this court.  An in forma pauperis appeal was allowed by the District Court.


2
Appellant's counsel has advised the court as follows:


3
'After a careful review of the entire record in the above captioned case, I can find nothing in the nature of reversible error.  I must therefore request that I be granted leave to withdraw from the case.'We are satisfied that counsel has been diligent in his approach to the appeal and that his advice to the court is in the highest tradition of the legal profession.  Since receipt of counsel's letter, the record in the case has been carefully reviewed by the court and we have reached the conclusion that the appeal is frivolous and should be dismissed.  See Porter v. United States, 5 Cir., 1959, 272 F.2d 695.


4
The application of counsel to withdraw from the case is granted, and the appeal is dismissed.



1
 Of the First Circuit, sitting by designation